Citation Nr: 0317665	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  93-20 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to November 
1971, to include service in Vietnam.  His DD Form 214 and 
personnel records indicate that his military occupational 
specialty (MOS) was crawl tractor operator.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Anchorage, Alaska, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the veteran revoked his power of 
attorney with Disabled American Veterans in June 1998.  

This case has previously come before the Board.  In September 
1995 and June 2000, the matter was remanded to the RO for 
further development.  That development having been completed 
to the extent possible, the Board proceeds with appellate 
review.  

The veteran was afforded a hearing before a hearing officer 
at the RO in August 1992.  He was afforded a travel board 
hearing before the undersigned Veterans Law Judge in February 
2003.  A transcript of each of the hearings has been 
associated with the claims folder.  


FINDING OF FACT

PTSD is attributable to service.  


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for findings or a 
diagnosis of PTSD.  The June 1969 service entrance 
examination report shows that psychiatric examination was 
normal.  The separation examination report, dated in November 
1971, shows that psychiatric examination was normal.  

On VA examination in May 1989, the examiner stated that, in 
the veteran's case, the criteria for the existence of a 
recognizable stressor in association with active service 
seemed to have been met.  The examiner noted the veteran's 
report of extreme anger problems and constant intrusive 
recollections from service in Vietnam.  The examiner stated 
that it seemed that Vietnam had left indelible scars on the 
veteran and that he had significant impairment due to service 
in Vietnam.  

In a private treatment record, dated in March 1998, the 
veteran's private physician stated that the veteran had PTSD 
related to service in Vietnam.  

VA outpatient treatment records, dated in August 1999, 
reflect diagnoses of PTSD and prolonged PTSD.  

On examination in February 2000, the veteran indicated that 
during service, he came under mortar attack by both enemy and 
friendly fire.  The examiner stated that the veteran might 
well have PTSD.  

On examination in April 2000, the veteran reported a history 
of clearing jungles, setting landmines, digging tunnels, and 
performing guard duty during service in Vietnam.  He 
indicated that his vehicle had hit a landmine on one 
occasion.  The pertinent diagnosis was PTSD (provisional).  



Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. §1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the January 1993 hearing officer decision, 
and in the May 1992, May 1999, February 1998, and January 
2000 rating decisions of the reasons and bases for the denial 
of his claim.  He was further notified of this information in 
the August 1992 statement of the case and in the May 1993, 
February 1998, January 2000, and August 2001 supplemental 
statements of the case.  The Board concludes that the 
discussions in the January 1993 hearing officer decision, and 
in the May 1992, May 1999, February 1998, and January 2000 
rating decisions and in the statement and supplemental 
statements of the case, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claim.  In the September 1995 and June 2000 
Board Remands, the veteran was invited to submit additional 
evidence.  In March 2001, he was advised of the evidence he 
needed to submit to substantiate his claim, VA's duty to 
notify him about his claim, VA's duty to assist in obtaining 
evidence for his claim, what the evidence must show to 
substantiate his claim, what information or evidence was 
needed from him, what he could do to help with his claim, and 
what VA had done to help with his claim.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim, and did so before the undersigned 
Veterans Law Judge.  The actions of the Veterans Law Judge at 
the hearing complied with 38 C.F.R. § 3.103.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  The Board notes that any 
defect in the VA's duty to notify and assist the veteran is 
rendered moot, as the claim is herein granted.  

Analysis

The Board takes notice of the veteran's service.  
Specifically, we recognize the veteran's military occupation 
specialty and period of service in Vietnam.  During his 
hearing, the veteran described the events that he claimed 
resulted in PTSD.  In view of the veteran's MOS, the Board 
accepts his testimony as consistent with the nature and 
circumstances of his particular service.  38 U.S.C.A. 
§ 1154(a).  The Board accepts that a Trac Operator was 
hazardous duty.  The Board also finds that the veteran's 
testimony was credible.

The records reflect a diagnosis of PTSD.  The May 1989 VA 
examiner stated that there was a recognizable stressor in 
association with active service.  The March 1998 examiner 
specifically stated that PTSD was related to service in 
Vietnam.  Based on a thorough review of the evidence in this 
matter, the Board finds that there is satisfactory evidence 
of a stressor upon which the diagnosis of PTSD was based.  
The veteran was a trac operator and he participated in a 
campaign during service in Vietnam.  Therefore, the appeal is 
granted.  

The Board notes that the veteran has not been particularly 
cooperative; equally important is the fact that VA examiners 
have entered diagnoses without clearly describing the 
reported stressors.  The facts in this case do not lend 
themselves to a Remand.  Therefore, the Board has accepted 
the veteran's testimony and the medical diagnoses of PTSD.  
The private medical report has included reported stressors 
consistent with the activity of a Trac Operator, the veteran 
has provided credible testimony and PTSD has been diagnosed.  
The evidence supports the claim.


ORDER

Service connection for PTSD is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

